DETAILED ACTION
This action is in reply to the submission filed on 12/03/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendments to claims 1, 12 and 13 are acknowledged.
Claims 1-13 are currently pending and have been examined under the effective filing date of 11/7/2018.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.
	Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. Regarding the amendments to clarify the location of the identification devices, and page 9 of Applicant’s remarks, Examiner looks closely at the structure of the devices. When interpreting the claims, Examiner looks to the region identification devices 106 may be provided, each one of which may be located at an associated one of the storage regions 104. In the illustrated embodiment, the storage region identification devices 106 may be implemented as QR codes.” ¶0086 of the specification teaches, “In the illustrated example embodiment, the storage goods identification devices 108 may be barcodes of the respective articles in the respective shelf.”  Examiner uses Bogolea to reject the claims. While Bogolea’s mobile automatic vision system is not on the shelves, Bogolea ¶¶0075 and 0114 teaches using identification devices for shelves and items.  (Bogolea ¶0114; system: implements computer vision techniques to detect a shelf tag (e.g., a product label) on a shelf identified in an image; reads a barcode, QR code, SKU, product description, and/or other product identifier from the shelf tag) (Bogolea ¶0075; read a barcode, extract a SKU or other product identifier, and/or read a price from a first shelf tag detected in the image.)
Regarding pages 10 and 11, while Bogolea may provide a desired plan for arranging like products on store shelves, it also teaches identifying a shelving structure and product positions on shelves, as seen in Bogolea’s Abstract. Examiner points to Bogolea Figure 4, showing product position database to include data record showing SKUs indicating items on each shelf and an actual product placement map, as reading on the data record indicative of which storage good is located at which storage region at which position, as reading on the emphasized claim limitations of determining a data record indicative as to which storage good is located at which storage region at which position. Regarding Applicant’s remarks concerning the other independent claims 12 and 13, Examiner posits the combination of identification devices on products and shelves with the data records showing the position of each in Bogolea, as demonstrated above and in the rejection below, read on the structural and functional aspects of the invention.  Regarding Applicant’s remarks concerning the 103 rejections, because Bogolea teaches the independent claims, Applicant’s remarks are moot.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a determination device that is configured to… (claims 1, 2, 5, 7-9,) an interrogation device configured to interrogate (claim 2,) a user position device configured for (claim 2,) a capturing device configured for capturing captured data (claim 3,) and a re-ordering device configured to… (claim 10.) These devices are denoted by a generic placeholder – “devices.”  The functions in the claims are preceded by the phrase “configured to.” While the claims describe the function of the devices in turn, they provide no structural limitations describing the nature of the devices that allow the Examiner to interpret the mode in which the functions are carried out, either by a computer device, software, or some other manner. In looking to the Specification for clarification, Examiner references ¶0027 of the Specification in the file wrapper, “the determination device may be configured to determine at least a part of the storage regions and/or at least a part of the storage goods by image recognition based on image data that may have been captured by the at least one camera, in particular by using the storage region identification devices and/or the storage goods identification devices. As a basis for the performed image recognition, the determination device may access a database, in which pattern data of expected storage regions and/or storage goods may be stored.” (Emphasis added.)  By accessing a database, the determination device may, but not necessarily, invoke the functions of a computer structure.  This is not enough to determine the claim’s broadest reasonable interpretation.  ¶0073 states, “Figure 1 also shows a determination device 110, which may be implemented in a processor 122.”  This and other limitations interpreted under 35 U.S.C. 112(f) can be clarified, as further seen in ¶0075, “The inventory management system 100 according to Figure 1 further may have, as a part of the processor 122, an interrogation device 112” and ¶0086, “The processor 122 may contain the determination device 110, the interrogation device 112, the re-order device 118 and the user position finding device 120.”  Finally, ¶0085 states “The capturing device 114, which may be implemented as a movable and rotatable camera…”  Examiner finds these citations clarifies the broadest reasonable interpretation of the claimed elements as listed above.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-9 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bogolea et al. (Pub. No. US 2018/0005035 A1.)
Regarding Claims 1, 12 and 13, Bogolea discloses an inventory management system, comprising: 
a plurality of storage regions, which are to be loaded with storage goods; (Bogolea Fig. 1; shelving structure)
a plurality of storage goods, which are arranged at the storage regions; (Bogolea Fig. 1; SKUs on shelves)
a plurality of storage region identification devices, of which each one is located on an associated one of the storage regions, (Bogolea ¶0114; system: implements computer vision techniques to detect a shelf tag (e.g., a product label) on a shelf identified in an image; reads a barcode, QR code, SKU, product description, and/or other product identifier from the shelf tag) Examiner notes Bogolea teaches QR codes to identify a shelf. wherein at least a part of the storage region identification devices defines a spatial delimitation of an associated one of the storage regions; (Bogolea ¶0058; robotic system can offload the floor map, images, and image metadata to the system in Blocks S120 and S170.) (Bogolea Fig. 2; showing the planogram of the shelving structure and determining the product goods associated with shelving) (Bogolea ¶0058; The system can then: implement methods and techniques described above to detect shelving structures and other storage elements in the floor map; project locations, orientations, and dimensions of these shelving structures and other storage elements onto the known locations and orientations of the robotic system at times these images were recorded to identify groups of images representing the same shelving structures.)
a plurality of storage goods identification devices, of which each one is located on an associated one of the storage goods;(Bogolea ¶0075; read a barcode, extract a SKU or other product identifier, and/or read a price from a first shelf tag detected in the image.) Examiner notes Bogolea teaches RFID or barcode tags on items. 
a determination device, which is, by recognizing the storage region identification devices and the storage goods identification devices and by recognizing positions of the storage region identification devices and the storage goods identification devices, (Bogolea Fig. 1; robotic system, cameras, mapping sensor, waypoints; Figure 1 shows a mapping sensor and cameras on a robotic system located at the storage goods.) configured for determining a data record, which is indicative for each one of the storage goods and for each one of the storage regions as to which storage good is located at which storage region at which position. (Bogolea ¶0058; The system can then: implement methods and techniques described above to detect shelving structures and other storage elements in the floor map; project locations, orientations, and dimensions of these shelving structures and other storage elements onto the known locations and orientations of the robotic system at times these images were recorded to identify groups of images representing the same shelving structures.) (Bogolea Figure 4 showing product position database to include data record showing SKUs indicating items on each shelf, and an actual product placement map.)
Claim 13 is rejected on the same basis as claims 1 and 12 with the additional limitations of a computer-readable storage medium, in which is stored a program, or a software program as such. (Bogolea ¶0023; Blocks of the method S100 can be executed by one or more robotic systems placed in a retail space (or store, warehouse, etc.), by a local computer system, or by any other computer system--hereinafter a "system.")

Regarding Claim 3, Bogolea discloses the inventory management system according to claim 1, further comprising: 
a capturing device, which is configured for capturing captured data that map at least a part of the storage regions and/or at least a part of the storage goods as a basis for the determining of the data record, the captured data in particular representing the storage region identification devices and the storage goods identification devices. (Bogolea Fig. 1; robotic system, cameras, mapping sensor, waypoints)

Regarding Claim 4, Bogolea discloses the inventory management system according to claim 3, wherein the determination device has at least one camera for capturing image data, which camera is movable along the storage regions and/or along the storage goods and/or is rotatable, and/or at least one transponder reading device for capturing transponder data, which transponder reading device is movable along the storage regions and/or along the storage goods. (Bogolea Fig. 1; robotic system, cameras, mapping sensor, waypoints) (Bogolea ¶0058; record an image at each camera on one side of its mast; rotate 180.degree. (e.g., a half-turn to the left); record an image at each of its lefthand cameras; rotate -180.degree. (e.g., a half-turn to the right); and then resume the mapping routine)

Regarding Claim 5, Bogolea discloses the inventory management system according to claim 4, wherein the determination device is configured to determine at least a part of the storage regions and/or at least a part of the storage goods by image recognition based on image data that have been captured by the at least one camera, in particular using the storage region identification devices and/or the storage goods identification devices.  (Bogolea ¶0058; implement methods and techniques described above to detect shelving structures and other storage elements in the floor map)

Regarding Claim 6, Bogolea discloses the inventory management system according to claim 1, wherein the determination device is configured to identify, as at least a part of the data record, space coordinates, in particular three-dimensional space coordinates for at least a part of the storage goods and for at least a part of the storage regions.  (Bogolea ¶0044; 3D map data collected by the robotic system during the mapping routine)

Regarding Claim 8, Bogolea discloses the inventory management system according to claim 6, wherein the determination device is configured to associate space coordinates of the storage goods to space coordinates of a respective associated storage region. (Bogolea ¶0044; 3D map data collected by the robotic system during the mapping routine)

Regarding Claim 9, Bogolea discloses the inventory management system according to claim 3, wherein the determination device is configured to capture captured data exclusively in a spatial region, which is delimited by the storage regions and the storage goods.  (Bogolea ¶0044; 3D map data collected by the robotic system during the mapping routine)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bogolea et al. (Pub. No. US 2018/0005035 A1) in view of Elazary et al. (Pub. No. US 2018/0005446 A1,) and in further view of Barral et al. (Patent No. US 9,833,254 B1.)
Regarding Claim 2, Bogolea discloses the inventory management system according to claim 1, comprising at least one of the following features: 
having an interrogating device, which is configured to interrogate, by an interrogation at the determination device, for each one of the storage goods at least one associated storage region, at which a respective storage good is located and/or to interrogate, by an interrogation at the determination device, for each one of the storage regions at least one associated storage good, which is located at the respective storage region; (Bogolea Fig. 2; showing the planogram of the shelving structure and determining the product goods associated with shelving)
wherein the storage goods are selected from a group that consists of: 
tools, fluid sources, C-materials, vouchers for an article and/or a service, and a dash button; (Bogolea Fig. 2; showing the generic products with machine readable identifications) (Examiner interprets this limitation to include these products with the use of technology as seen in Bogolea.)
wherein the storage regions are selected from a group that consists of: 
a rack or a part of a rack, in particular a shelving board of a rack, a tool and gear wagon or a part of a tool and gear wagon, in particular a work04017.0245U1 (W 1509 US)34 surface or a drawer of the tool and gear wagon, a carrying case or a part of a carrying case, in particular a carrying case compartment of a carrying case, a wall-mountable suspension position or a part of a wall-mountable suspension position, and a storage box or a part of a storage box; (Bogolea ¶0024; system can implement similar methods and techniques to identify products stocked in cubbies, in a refrigeration unit, on a wall rack, in a freestanding floor rack, on a table, or on or in any other product organizer in a retail space… ¶0058; system can then: implement methods and techniques described above to detect shelving structures and other storage elements in the floor map;)
wherein the storage region identification devices are selected from a group that consists of: 
a transponder, in particular an RFID tag, an optically readable code, in particular a barcode, a QR code or an alphanumeric code, a predetermined geometrical outline, in particular a predetermined pigmented geometrical outline, and an arrangement of predetermined geometrical outlines, in particular for a definition of outer delimitations of an associated storage region; (Bogolea ¶0075; the system can also: read a barcode, extract a SKU or other product identifier, and/or read a price from a first shelf tag detected in the image.)
wherein the storage goods identification devices are selected from a group that consists of: 
a transponder, in particular an RFID tag, an optically readable code, in particular a barcode, a QR code or an alphanumeric code, and a predetermined geometrical outline, in particular a predetermined pigmented geometrical outline; (Bogolea ¶0075; the system can also: read a barcode, extract a SKU or other product identifier, and/or read a price from a first shelf tag detected in the image.)
wherein the determination device is configured for determining the data record such that the data record for each one of the storage goods is indicative as to in which one of plural sub-regions of a respective storage region the respective storage good is located.  (Bogolea ¶0013; locations and product assignments of slots defined by the planogram;)
Bogolea does not disclose, but Elazary does disclose:
having a user interface for displaying at least a part of the data record and/or for inputting at least one control command for controlling the inventory management system, wherein in particular the user interface is configured for displaying at least a part of the data record by Augmented Reality, further in particular at a portable user interface or a wearable user interface; (Elazary ¶0035; Process 700 commences when the user's augmented reality headset or augmented reality mobile device receives (at 910) one or more tasks that the user is to perform. Each task specifies coordinates of a destination that are identified from the reference points distributed across the distribution site)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Bogolea with the known technique of using augmented reality to control an inventory system in Elazary because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the system to eliminate a layer of distance between the user and information.
Bogolea does not disclose, but Barral does disclose:
having a user position finding device, which is configured for finding a position of at least one human user in the region of the inventory management system, and for controlling the inventory management system such that movable components of the inventory management system are positioned only in observance of a prescribable safety distance to a position-found user; (Barral 14:41; the robotic surgical system could determine that a determined cut trajectory is within a specified distance of an obstacle or avoidance target. Responsive to such a determination, the robotic surgical system could indicate (e.g., using a user interface, using a control console of a tele-surgical system, using an augmented reality system) information about the obstacle, avoidance target, or other determined potentially dangerous condition and/or information related to such.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Bogolea with the known technique of categorizing special areas in augmented reality systems in Barral because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the user to rely on the computer to determine appropriate metes and bounds of user selection.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bogolea et al. (Pub. No. US 2018/0005035 A1) in view of Barral et al. (Patent No. US 9,833,254 B1,) and in further view of Miyazato et al. (Pub. No. US 2017/0358089 A1.)
Regarding Claim 7, Bogolea does not, but Miyazato discloses the inventory management system according to claim 3, wherein the determination device is configured to convert data, which have been captured by the capturing device and which are indicative for two- dimensional space coordinates of at least a part of the storage goods and/or of at least a part of the storage regions, to three-dimensional space coordinates of at least a part of the storage goods and/or of at least a part of the storage regions.  (Miyazato ¶0076; the 3D object region determining part 131 converts a 2D (two dimensional) coordinate system in the target image into a 3D coordinate system on the basis of the distance information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Bogolea with the known technique of coordinate conversion in Miyazato because applying the known technique would have yielded predictable results and resulted in an improved system by allowing less expensive sensor arrays for certain positioning-dependent functions.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bogolea et al. (Pub. No. US 2018/0005035 A1) in view of Hyde et al. (Pub. No. US 2015/0279172 A1,) in further view of Herring et al. (Pub. No. US 2016/0110701 A1.)
Regarding Claim 10, Bogolea discloses the inventory management system according to claim 1, (Bogolea ¶0013; computer system can compare this planogram to products and locations of these products identified in images recorded by the robotic system during later imaging routines to determine whether later stocking states of the store fulfill requirements specified by the planogram.) but not further comprising: 
a re-ordering device, which is configured to trigger a re-order of at least one of the storage goods, if a predetermined re-order event is captured. 
Hyde discloses a re-ordering device, which is configured to trigger a re-order of at least one of the storage goods, if a predetermined re-order event is captured. (Hyde ¶0498; instruction as instruction to be sent to supply chain for food items to restock inventory)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Bogolea with the known technique of automatic re-ordering in Hyde because applying the known technique would have yielded predictable results and resulted in an improved system by allowing an automated system for re-ordering.

Regarding Claim 11, Bogolea as modified by Hyde discloses the inventory management system according to claim 10, comprising at least one of the following features: 
wherein the presence of a re-order event is capturable by the capturing device; (Hyde ¶0154; implementation(s) device interface 150e can include one or more sensors, e.g., a camera)
wherein the predetermined re-order event is selected from a group that consists of: the lowering of a number of remaining storage goods at least one associated storage region below a predetermined threshold value, an information that is indicative for the withdrawal of at least a predetermined number of storage goods from at least one associated storage region, a re-order command at the side of the user, and an information indicating a withdrawal need.  (Hyde ¶0498; food-production-machine-performance direction (e.g. thresholds, minimums, maximums, scheduling, timing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Bogolea with the known technique of automatic re-ordering in Hyde because applying the known technique would have yielded predictable results and resulted in an improved system by allowing an automated system for re-ordering.
Bogolea does not disclose, but Herring discloses wherein the presence of a re-ordering event is capturable in the form of a user activity, in particular by a predetermined user gesture that has been captured by the capturing device, further in particular by a user gesture pointing to a storage good to be re-ordered and/or a storage region associated to a storage good to be re-ordered. (Herring ¶0042; the POS system interprets the gesture, determines that the customer is pointing at a box of corn flakes, adds a box of corn flakes to a transaction for the customer, and causes a box of corn flakes to be placed in a carry-out package (e.g., a bag or cart) for the customer… ¶0046; customer make a gesture indicating the customer is asking whether a store has an item in inventory and send image(s) of the gesture to a POS system. The POS system may determine that the customer is asking whether the store has the item in inventory, and the POS system may associate a camera … with a customer device to enable the customer to view the inventory of the store at another location.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Bogolea with the known technique of gesture recognition in Herring because applying the known technique would have yielded predictable results and resulted in an improved system by allowing low friction user inputs over appropriate distances for the environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	
	/SANGEETA BAHL/          Primary Examiner, Art Unit 3629